Per Curiam.
This is an appeal from a decree of the circuit court affirming a decree of the district court for the southern district of New York in an admiralty cause. 33 Fed. Rep. 875. The cause was heard by the circuit court subsequent to July 1, 1891. A motion has been made to dismiss the appeal. The motion proceeds upon the ground that no findings of fact were made by the circuit court upon the decision of the cause; that no exceptions appear in the record; and that this court, in reviewing appeals in admiralty, is limited to a determination of the questions of law arising upon the record, and to such rulings of the court below, excepted to at the time, as are presented by a bill of exceptions. Prior to the act of February 16, 1875, “to facilitate the disposition of *685cases in the supreme court and for other purposes,”1 neither special findings of facts nor exceptions were a necessary part of the record upon an appeal in an admiralty cause, and Ihe hearing in the supreme court and in the circuit court was a trial de now. It was the purpose of that act to relieve the supreme court from the necessity of deciding questions of fact in admiralty causes, and the provisions whereby findings of facts and conclusions of law were required to be separately stated by the circuit courts had no application to cases which could not, because the amount in controversy was insufficient, be reviewed by the supreme court. Vitrified Pipes, 14 Blatchf. 279; Richards v. Hansen, 1 Fed. Rep. 67. Obviously that act does not apply to an appeal to the circuit court of appeals. The eleventh section of the act of March 8, 1891, establishing the circuit court of appeals, provides that “all provisions of law now in force regulating the methods, and system of review through appeals or writs of error shall regulate the methods and system of appeals and writs of error provided for in this aet in respect of the circuit courts of appeals.” By the act appeals in admiralty henceforth lie direct from the district court to the court of appeals, and no method or system of review by findings or bill of exceptions was in force for the review by appeals in admiralty from the district court when the act was passed. It would be unreasonable to hold that congress intended a different practice to apply to the limited number of cases where appeal'lies from the circuit court to the circuit court of appeals (solely because they were ponding and undecided when the act was passed) from that which w'ould apply to appeals in admiralty from the district court. As the act of 1875 provided a method and system of review', through appeals, only for such cases in the circuit court as went to the supreme court, there seems no good reason for extending the general language of the eleventh section of the new act to cover cases in the circuit court which are not to go to that tribunal.

 The aet of 1873 provides, among other things, “that the circuit courts of the United States, in deciding causes of admiralty and maritime jurisdiction on the instance sido of the court, shall find the facts and the conclusions of law upon which it renders its judgments or decrees, and shall state tho facts and conclusions of law separately. * .v * The review of the judgments and decrees entered upon ;uch findings by the supreme court upon appeal shail be limited to a determination of the questions of law arising upon the record, and to such rulings of the circuit court, excepted to at the time, as may be presented by a bill of exceptions prepared as in actions at law. ”